Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. This action is in response to the filing with the office dated 09/30/2021.
Election/Restriction
3. This application contains claims directed to the following patentably distinct species:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species of Figure 1 
Species of Figure 2 
Species of Figures 3 &4
Species of Figures 5 & 6
Species of Figure 7
Species of Figures 8 & 9
Species of Figures 10 & 11
Species of Figures 12 & 13
Species of Figures 14
Species of Figures 15 &16
Species of Figure 17
The species are independent or distinct because:
The species of Figure 1, depict a detection circuit of an electrical control device.

The species of Figures 3 &4, depict an electrical control device detection circuit, comprising the first detection module which includes a first power submodule, a first current-limiting submodule, and a switch element and filter submodule.
The species of Figures 5 & 6, depict an electrical control device detection circuit comprising the second detection module which includes a second power submodule, a second current-limiting submodule, and a switch transistor, the detection power module includes a third power submodule and a voltage divider submodule. 
The species of Figure 7, depicts the electrical control device which is a relay, a drive power module of the drive circuit, a third power submodule in the detection power module, a voltage divider submodule, a switch module, a first current-limiting module, a first power submodule, a first current-limiting submodule, a switch element, a filter submodule, a second power submodule, a second current-limiting submodule, a second current-limiting module, a switch transistor.
The species of Figures 8 & 9, depict a freewheeling module in the detection circuit, a transient voltage suppression diode, a drive power of the drive circuit, a third power submodule in the detection power module, a voltage divider submodule, a switch module, a first current-limiting module, a first power submodule, first current-limiting submodule, switch element, filter submodule, first detection module, second power submodule,  a second current-limiting submodule,  second detection module, a second current-limiting module, and a switch transistor.

The species of Figures 12 & 13, depict an electrical control device detection circuit, control module includes a processing submodule and a first multiplexer submodule includes a plurality of multiplexers. The processing submodule is connected to the third end of the first detection module and the second end of the second detection module by the first multiplexer submodule. The control module includes a processing submodule and a second multiplexer submodule. The processing submodule is connected to the high-side switch unit by the second multiplexer submodule.
The species of Figure 14, depict the electrical control device detection method includes the following steps, When the high-side switch unit in the drive circuit of the electrical control device is not enabled, the following steps are performed: obtaining a first electrical signal at a third end of a first detection module; determining, based on the first electrical signal at the third end of the first detection module, whether a fault occurs in a drive circuit of an electrical control device.

The species of Figure 17, depict an electric vehicle which includes an electrochemical device, an electrical control device, and detection circuit. The electrochemical device may be a battery pack that provides electrical power for the electric vehicle. The electrical control device may be a relay or another device that uses a low current to control its status. The detection circuit is configured to detect a drive circuit of the electrical control device. The drive circuit of the electrical control device may include a drive power module and a switch unit. The switch unit includes a high-side switch unit. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858